DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukei (U.S PG Pub 20160280967A1) and Yoshie (U.S PG Pub 20160152870A1 - cited in IDS).
Regarding claim 1, Ukei is drawn to the art of a pressure sensitive adhesive sheet with a support substrate, that is used as a protection sheet (Abstract; [0009]), and is adhered to an adherend which includes metal plates [0002]. 
Ukei discloses the support substrate being a waterproof layer, i.e. a polyolefin or polyester layer [0049-0054] (as is also disclosed in the instant specification [0109-0112]), and discloses the pressure sensitive adhesive (PSA) layer being an acrylic polymer as a base polymer of the PSA layer [0078-0083] (as is also disclosed in the instant specification [0051-0054]). Ukei further discloses that the waterproof layer/support substrate is the outermost layer of the PSA sheet (Figure 1; [0027]). See attached figure 1 attached below, wherein layer 2 is the PSA layer, layer 1 is the support substrate, and surface 2A is the surface that is attached to the adherend [0026-0027]. 

    PNG
    media_image1.png
    210
    343
    media_image1.png
    Greyscale

Ukei further discloses that the adhesive composition can be solvent-based or water-dispersible [0081]. Further, Ukei discloses that the adhesive composition comprises a crosslinking agent, wherein the crosslinking agent can be selected from isocyanate based crosslinking agents [0015 & 0080]. Further, Ukei discloses alkyl methacrylate being present as a monomer unit, wherein the acrylic polymer is formed from a monomer mixture [0084-0087] (monomer A, B, & C) which includes an alkyl methacrylate with a C2-4 alkyl group [0084-0085]. 
Further, Ukei discloses the thickness of the PSA layer of the PSA sheet to be 15 micrometers or less [0176]. Further, Ukei discloses a glass transition temperature of the acrylic polymer being in the range of -70oC and 0oC [0106]. Finally, Ukei has also disclosed an emulsifier (surfactant) being a part of the PSA layer composition, and has disclosed the emulsifier being an emulsifier having a radically-polymerizable group [0129 & 0137-0141].
Regarding the surface hardness of the PSA layer of the PSA sheet being 0.5MPa or less, while this is not explicitly disclosed by Ukei, Ukei has disclosed the same or substantially the same PSA layer for the PSA sheet. The surface hardness is an inherent property of the material, and as such given that Ukei has disclosed the same or similar material for the PSA layer, it can be reasonably expected that the PSA layer of Ukei has the surface hardness as instantly claimed. The presently claimed properties would obviously have been present once the same or similar product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Finally, the ranges as disclosed by Ukei form at least overlapping and encompassing ranges, if not anticipatory ranges, and the courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).

In the event the applicant disagrees with the explanation as provided above regarding the surface hardness of the PSA layer, it is known from Yoshie, to have a PSA layer with a surface hardness in the range as instantly claimed.
Yoshie, is also drawn to the art of a surface protective PSA sheet [0003], and discloses a PSA sheet having a PSA layer with a surface hardness of 0.1 MPa or more [0022], and also discloses that the PSA layer can be an acrylic polymer [0025-0026]. The range of surface hardness as disclosed forms an overlapping and encompassing range with the instantly claimed range of the surface hardness, and the courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
It would have been obvious to an ordinarily skilled artisan to have modified the PSA layer of the PSA sheet of Ukei, with the PSA layer having a surface hardness in the instantly claimed range as disclosed by Yoshie, to arrive at the instant invention, in order to have a protective PSA sheet with low controlled adhesive strength, to be very lightly peelable, and to be less likely to trap air bubbles [0022].

Regarding claims 2-6, 7, & 9-19, the instant limitations have been disclosed by a combination of Ukei and Yoshie (see claim 1 rejection above). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukei (U.S PG Pub 20160280967A1) and Yoshie (U.S PG Pub 20160152870A1) and Matsumura (U.S Patent 8889570B2).
Regarding claim 8, neither Ukei nor Yoshie have explicitly disclosed using a phosphate as an adhesion-tightening/promoting agent. However, this is known in the art of acrylic polymer adhesive compositions as disclosed by Matsumura.
Matsumura, is also drawn to a laminate of two layers that are laminated with a methacrylate based adhesive composition (Column 6, lines 51-61), and particularly a methacrylate based adhesive composition for adhering to an adherend that includes a metal (as is also disclosed in Ukei) (Column 19, lines 26-34). Matsumura discloses that the adhesive composition further contains a phosphate, and that the phosphate serves as an adhesion promoter, and also increases the humidity and water resistance (Column 19, lines 30-55).
It would have been obvious to an ordinarily skilled artisan to have modified the PSA composition of Ukei, with the PSA composition containing a phosphate, as disclosed by Matsumura, to arrive at the instant invention, in order to obtain a compound in the adhesive composition that serves as an adhesion promoter to metal compounds and also improves humidity and water resistance (Column 19, lines 30-35). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukei (U.S PG Pub 20160280967A1) and Yoshie (U.S PG Pub 20160152870A1) and Hoshino (U.S PG Pub 20130005928A1 - cited in IDS).
Regarding claim 12, Ukei has disclosed an initial peel strength of the PSA layer to a steel plate to be 10N/25mm or less [0009 & 0012-0013]. The initial peel strength of 10N/25mm or less translates to 8N/20mm or less, which forms an overlapping and encompassing range with the instantly claimed range of 0.1N/20mm or greater. 
While Ukei has disclosed an initial peel strength to a steel plate and not to a glass plate as is instantly claimed, this does not take away from the obviousness, as Ukei has disclosed the same or substantially the same material being used for the PSA layer (see claim 1 rejection above), and given that the peel strength would be an inherent property of the material of the PSA layer, it can be reasonably expected that the PSA layer of Ukei would exhibit a similar or same initial peel strength to a glass plate as instantly claimed. Further, while the ranges as disclosed differ from the instantly claimed range, the courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).
In the event the applicant disagrees with the above explanation regarding the initial peel strength, then it is known from Hoshino for an acrylic polymer as a PSA layer to have an initial peel strength of 0.1N/20mm or greater to a glass plate.
Hoshino, is also drawn to the art of a PSA sheet excellent in reworkability (Abstract), and discloses an adhesive strength (peel strength) of the PSA layer (wherein the PSA layer is an acrylic polymer [0040-0046]; [0122-0125]) to a glass plate to be greater than 0.1N/20mm (Table 1; [0130-0134]).
It would have been obvious to an ordinarily skilled artisan to have modified the PSA layer of Ukei to have an initial peel strength of 0.1N/20mm or greater, as disclosed by Hoshino, to arrive at the instant invention, in order to obtain a PSA sheet that is excellent in reworkability (i.e. reuse) (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sol (U.S PG Pubs 20080302462A1 & 20130019637A1 - both drawn also to PSA sheets/compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712